Exhibit 10.1

 
TERMINATION AND AMENDMENT AGREEMENT




This Termination and amendment Agreement dated as of December 30, 2005, amends
the Amended and Restated Employment Agreement dated as of February 24, 2005
(“Employment Agreement”), by and between Ronald F. Knight (“Executive”) and
Cavalry Bancorp, Inc. (the “Company”) and terminates the Executive Agreement
dated May 22, 2002, as amended by the First Amendment dated November 24, 2004,
between Executive and Cavalry Banking (the “Bank”), a wholly-owned subsidiary of
the Company (as amended, the “Executive Agreement”).


WHEREAS, the Company is a party to an Agreement and Plan of Merger by and
between the Company and Pinnacle Financial Partners, Inc., dated as of September
30, 2005 (the “Merger Agreement”).


WHEREAS, the parties desire to amend the Employment Agreement and terminate the
Executive Agreements in order to address certain federal income tax issues
arising under Section 280G of the Internal Revenue Code upon consummation of the
Merger Agreement and to provide certain protections to the Company in certain
events.


NOW, THEREFORE, the parties agree as follows:


1. Except as specifically modified herein, the terms of the Employment Agreement
remain in force and effect (the Employment Agreement, as amended hereby, is
hereinafter referred to as the “Agreement”).


2. The parties agree in accordance with the regulations issued under Section
409A of the Internal Revenue Code, that concurrently with the execution hereof,
Executive shall receive a one-time payment of $787,249.00 and the Executive
Agreement shall be terminated and of no further force and effect.


3. In the event of a Change in Control, as defined in Section 5(a) of the
Employment Agreement, the amount of the payment made under Section 2 above shall
be excluded from the calculation of “base amount” under Section 5(c) of the
Employment Agreement.


4. Section 11(a) of the Employment Agreement shall be modified to add the
following sentence at the end of said Section 11(a):


“Notwithstanding the foregoing, no payment by the Company shall be required for
the first twelve months of the non-competition period otherwise provided for
herein.”


 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Termination and Amendment
Agreement on December 30, 2005.
 
 





 
Executive:
 
Knight Signature [knightsig.jpg]
 
Ronald F. Knight
   






 
CAVALRY BANCORP, INC.
by:
 Jones Signature [jonessig.jpg]  
William S. Jones
   






 
CAVALRY BANKING
by:
 Lewis Signature [irasig.jpg]  
Ira B. Lewis, Jr.
   


 